Citation Nr: 1243027	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-18 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a digestive disability, to include gastroesophageal reflux disease (GERD) and gastritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION


The Veteran served on active duty from August 1974 to August 1977, from January 1978 to December 1981, and from December 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the ratings on appeal.

In March 2012, the Veteran testified before the Board at a hearing held via videoconference.  


FINDINGS OF FACT

1.  At his March 2012 hearing, the Veteran requested that his appeal with regard to the issue of service connection for a prostate disability be withdrawn.

2.  At his March 2012 hearing, the Veteran requested that his appeal with regard to the issue of an increased rating for hypertension disability be withdrawn.

3.  Throughout the pendency of the appeal, the Veteran's digestive disability, to include GERD with gastritis, has been manifested by daily recurrent epigastric distress with continuing symptoms of nausea, regurgitation, and substernal pain; it is not exhibited by dysphagia, sweating, circulatory disturbance after meals, hypoglycemic symptoms, material weight loss, hematemesis, melena, or anemia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a prostate disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for a 30 percent rating, but not higher, for a digestive disability, to include GERD and gastritis, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7307, 7308, 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c)(2012). 

In May 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for hypertension, as identified in the September 2010 statement of the case. 

In June 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for a prostate disability, as identified in the May 2011 supplemental statement of the case. 

At his March 2012 hearing, the Veteran, through his representative, stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for a prostate disability and for an increased rating for hypertension, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to service connection for a prostate disability and for an increased rating for hypertension are dismissed.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial October 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2009 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded VA examinations in October 2009 and in March 2011 in order adjudicate his increased rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's stomach disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  At his March 2012 hearing, the Veteran stated that he was still receiving treatment for his stomach disability and submitted the relevant treatment records.  He did not state that his disability had worsened since the most recent VA examination.  Thus, a remand for records or for a new examination or additional records is not necessary in this instance. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the increased rating claim, such as the current severity of the Veteran's stomach disability, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).   The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2012).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2012). 

The Veteran's stomach disability is currently rated under Diagnostic Code 7308, which pertains to postgastrectomy syndrome.  Under that criteria, a 20 percent rating is warranted for mild, infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate, less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is warranted for severe symptoms, including associated nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition. 

The Veteran has also been diagnosed with GERD and gastritis.  Gastritis is rated under Diagnostic Code 7307.  Under that code, a 30 percent rating is warranted when there is chronic hypertropic (identified by gastroscope) gastritis with multiple small eroded or ulcerated areas, and symptoms. A 60 percent rating is warranted when there is chronic hypertropic (identified by gastroscope) gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2012).
 
GERD is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012). 

The Board finds no other appropriate code to rate the Veteran's disability.  Although the Veteran underwent a vagotomy, he did not undergo a pyloroplasty or gastroenterostomy.  Thus, Diagnostic Code 7348 is not for application. 

VA treatment records reflect that in September 2009, the Veteran reported that his stomach was bothering him and he was nauseas.  He had heartburn after every meal.  He had vomited in the past but not usually.  Greasy foods made his symptoms worse.  He sometimes had lower left quadrant pain.  He would get constipated if he did not take a stool softener at night.  

On October 2009 VA examination, the Veteran reported occasional aching type pain in the left upper quadrant.  He had nausea after eating and occasional dysphagia for beef, fried foods, or peppermints.  He did not have vomiting, hematemsis, or melena.  He took Omeprazole three times per day with good results.  He had constipation and used a medication that forced him to have a bowel movement three times per day.  He denied any repeat episodes of ulceration.  He worked as a corrections officer.  There had been no periods of incapacitation.  Physical examination showed tenderness to deep palpation, mild, in the left upper and lower quadrant.  The diagnosis was gastric ulcer status post vagotomy and antrectomy with Billroth I gastroduodenostomy.

In July 2010, the Veteran reported having nausea with some vomiting over the previous month.  He had alternating diarrhea and constipation.  There was no blood in the stool.  He had pain the lower left abdomen.  Vegetables did not upset his stomach.  Omeprazole helped some.  He liked eating meat and ate some vegetables.  He had chronic nausea that sounded like irritable bowel syndrome.  He was found to be positive for H. pylori.  Antibiotics did not resolve his symptoms.

On March 2011 VA examination, the Veteran reported that he had a gnawing or burning pain in his stomach several times per week before eating and several hours after eating.  The pain would last for about one to two hours.  He would take antacids.  He had nausea several times per week.  He would vomit less than weekly.  He had diarrhea on a weekly basis and it was episodic.  He also had constipation and early satiety.  There had been no weight change.  There was no evidence of anemia.  There was evidence of diffuse mild abdominal tenderness. A November 2010 endoscopy was reviewed which showed mild gastritis status post Bilroth I anastomosis.  He denied taking time off from work due to his stomach disability.  The Veteran's disability had significant effects on his occupation due to pain.  It had mild effects on his activities of daily living.

VA treatment records reflect that in August 2011, the Veteran reported having dull, infraumbilical pain in the right lower quadrant which was occasionally worse when eating, but was sometimes improved with eating.  Heavy foods and beef made the pain worse.  He had frequent nausea with occasional vomiting.  There was no hematemsis.  He had frequent heartburn, indigestion, water brash, and regurgitation.  He had occasional dysphagia to solids.  He had lost five pounds over the previous month or two.  He had alternating diarrhea and constipation.  In January 2012, the Veteran was seen for severe GERD.  He had just started taking  second medication which he took on occasion to treat his GERD.  He continued to have nausea and burning epigastric pain.  He would eat several foods and beverages that triggered reflux.  He would lie down immediately after eating.  He smoked cigarettes.  The impression was severe GERD. 

In this case, the Board finds that a higher 30 percent rating is warranted for the Veteran's digestive disability.  Under DC 7346, a 30 percent rating for GERD when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The medical evidence demonstrates that the Veteran's digestive disability is persistent and recurrent, and results in heartburn (pyrosis), indigestion, and some regurgitation and vomiting.  These symptoms are accompanied by mild pain in the abdomen.  While the symptoms do not prevent him from working, they are considerable in that he must take medication three times per day, and also had recurrent diarrhea and constipation.  Thus, in resolving the benefit of the doubt in favor of the Veteran, it appears that his digestive disability has been constant throughout the appeal period, necessitating constant medication and resulting in un-alleviated symptoms of diarrhea, constipation, heartburn, nausea, and vomiting.  Therefore, a higher 30 percent rating is warranted under DC 7346.  

A rating higher than 30 percent is not warranted under DC 7307, 7308, or 7346.  The Veteran's gastritis has not been diagnosed as chronic as necessary for a higher 60 percent rating under 7307.  Rather, it was found to be mild on 2010 endoscopy.  Nor was there evidence of chronic eroded or ulcerated erosions.  Nor is there evidence of circulatory problems, sweating, hypoglycemic symptoms, weight loss, or malnutrition, most of the symptoms necessary for a higher 60 percent rating under DC 7308.  While there was weight loss in 2012, that loss was not medically associated with a worsening of GERD.  Nor is there evidence of material weight loss, hematemsis, or melena with moderate anemia.  Thus a higher 60 percent rating under DC 7346 is not for application, despite the more recent finding of a severe GERD disability.  Although the GERD was diagnosed as severe in January 2012, the Veteran did not exhibit the symptoms necessary for a higher 60 percent rating at that time or throughout the appeal period.  

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that his digestive disability has prevented him from employment. Therefore, the Board finds that a claim for TDIU has not been raised by the record and the Veteran's digestive disability does not render him unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's digestive disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's digestive disability has warranted a higher 30 percent rating. 









	(CONTINUED ON NEXT PAGE)


The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a prostate disability is dismissed.

The claim of entitlement to an increased rating in excess of 10 percent for hypertension is dismissed.

An increased 30 percent rating for digestive disability, to include gastroesophageal reflux disease (GERD) and gastritis is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


